Barnes, J.,'
dissenting.
I cannot concur in the majority opinion. As I read the bill of exceptions, the fact that the defendant actually formed the purpose to kill the deceased, Ira M. Churchill, and deliberated and premeditated upon it for a long time before she committed the offense, is clear; that thereafter she deliberately killed her victim by shooting him with a revolver, which she declared was purchased for that purpose. To such a state of facts the rule announced in Lucas v. State, 78 Neb. 454, has, to my mind, no application. It clearly appears that the only defense relied on by the accused was that of insanity, and upon that question the verdict of the jury was amply sustained by the evidence. In fact, I am unable to see how they could have arrived at a different conclusion. As I understand the majority opinion, the *369reversal- is predicated upon an alleged inconsistency in tlie charge to the jury, and a failure to mention the matter of insanity in one of the main paragraphs of the instructions. Upon those questions, it may be said that if each paragraph of the instructions is considered separately, and without reference to the other paragraphs, it is possible that they may appear to be slightly inconsistent; but when they are considered together they fairly state the law. It is an easy matter to select an isolated portion of a lengthy charge to the jury and find that, standing alone, it does not state the law. The whole charge must be considered together. Again, it is impossible to introduce qualifying phrases into every sentence containing the statement of a general legal proposition. If the instructions as a whole inform the jury what the law is with reference to a crime, and. also give the defendant the benefit of a correct statement of the law regarding his defense, it is sufficient. The jury in this case were repeatedly told in varying phraseology that, if at the time of doing the act the accused was not of sound mind, she should be acquitted; and if the evidence whether she was sane or insane was evenly balanced, or if they entertained a reasonable doubt as to her sanity, she should be acquitted.
From reading the whole charge, it seems clear that the jury were not misled in any manner, and clearly understood that the instructions criticised were to be considered in connection with the other instructions given with reference to the defense of insanity. To believe otherwise is to presume that the jury were not composed of men of ordinary intelligence.
Where a judgment is based on a correct verdict, it should not be reversed, unless it appears that the instructions were clearly misleading. While the instructions in this case are not so clear and concise as they should have been, still I am unable to see how they could have resulted in any prejudice to the substantial rights of the accused.
*370The record as a whole reflects a fair trial and a just verdict, and I am of opinion that the judgment should be affirmed.
Letton, J., concurs in the foregoing dissent.